Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 09/08/2020.
Claims 1-20 are pending, where claims 1 and 18 are independent.
This application claims the priority benefit of the provisional application no. 62/896749 filed on 09/06/2019 incorporated herein.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 12/07/2020 has been filed after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification objections (Title) 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SMART ELECTRICAL OUTLET FOR MONITORING AND TRACKING ELECTRICITY USAGE. MPEP 606.01

Specification (Abstract)
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure. Because, the abstract contents more than 150 words in length. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. See MPEP 608.01 (b) (I) E.  

Specification Objection 
The disclosure is objected to because of the following informalities: 
a) The term “reader 144” in paragraph [0053] and onwards would be “reader 145”. Appropriate correction is required.
b) The term “user 140” in paragraph [0067] and onwards would be “user 130”. Appropriate correction is required.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Collins et al. (USPGPub No. 2020/0051185 A1) in view of Goei (USPGPub No. YYYY 2021/0080282 A1).
As to claims 1 and 18, Collins discloses A system for tracking and controlling access for supplying electrical power for charging one or more devices associated with a user (Collins [abstract] “related resources and for monitoring and managing electric power consumption by individual persons” see Fig. 1-13), the system comprising 
a server; and one or more outlets connected to electrical power and configured to supply electrical power to the one or more devices (Collins [abstract] “related resources and for monitoring and managing electric power consumption by individual persons - at least one power distribution unit, connectable to an energy source and to one or more energy-consuming devices, and adapted to monitor energy distribution from the energy source through the or each power distribution unit - include at least one server in communication with the at least one power distribution network via a data network” [0008-19] see Fig. 1-13), each of the one or more outlets comprising: 
a socket configured to supply electrical power to the one or more devices (Collins [abstract] “related resources and for monitoring and managing electric power consumption by individual persons - at least one power distribution unit, connectable to an energy source and to one or more energy-consuming devices, and adapted to monitor energy distribution from the energy source through the or each power distribution unit - include at least one server in communication with the at least one power distribution network via a data network” see Fig. 1-13, element 116 plurality of socket); 
a control module for engaging and disengaging electrical power to the socket; a measurement module for measuring one or more parameters of electrical power supplied to the one or more devices by the socket (Collins [0069-89] “current sensor 110 senses the flow of current to a group of outlet sockets 116, the sensor's output being directed to microcontroller 118 - current measurement that power and therefore energy usage of devices connected to sockets 116 measured -switch 112 activated using an electromagnetic relay by microcontroller 118 - disabled or enabled by commands from the microcontroller - one or more communications modules 122 and one or more user identification modules 120 - transfer of data derived from the current sensor 110 to, network 10 - user identification module 120 enables the person (or group of persons) using PDU 7 for power supply to authenticate - power supply module 114 - user identification modules 122 and 120 and, if required, for actuation of switch 112 - provide power to one or more charging sockets” [0008-19] [abstract] see Fig. 1-13, element 116 plurality of socket); and 
an identification module for reading credentials for the user; wherein each of the one or more outlets is further configured to transmit the credentials to the server for authorization to access the outlet; wherein the server is configured to determine whether the user is authorized to access the outlet and to transmit authorization to the outlet (Collins [0089- 104] “authenticating device is a smart mobile phone 214 of the worker seeking authentication - operated in RFID (and conveniently NFC) “card emulation” mode to be interrogated by reader 216” [0069-89] “sensor's output being directed to microcontroller 118 - switch 112 activated using an electromagnetic relay by microcontroller 118 - disabled or enabled by commands from the microcontroller - one or more communications modules 122 and one or more user identification modules 120 - transfer of data derived from the current sensor 110 to, network 10 - user identification module 120 enables the person (or group of persons) using PDU 7 for power supply to authenticate - power supply module 114 - user identification modules 122 and 120 and, if required, for actuation of switch 112 - provide power to one or more charging sockets” [0008-19] [abstract] see Fig. 1-13, identification module 120 enables the person and RFID reader tag provides the reading credentials of user); and
 But, Collins does not explicitly teach wherein the outlet is further configured to start a session and provide electrical power to the one or more devices upon receiving authorization from the server, the outlet further configured to transmit information regarding the one or more parameters to the server during the session.
However, Goei discloses wherein the outlet is further configured to start a session and provide electrical power to the one or more devices upon receiving authorization from the server, the outlet further configured to transmit information regarding the one or more parameters to the server during the session (Goei [0034-52] “central control server 104 stores a variety of information related to registered system users and their associated electrically powered devices to be charged at the charging hubs 106 - controlling the charging periods of the electrically powered device connected to the charging hub 106 and for enabling payment of charging services provided by the charging hubs - enabling the user to make reservations and find information with respect to the variety of charging hubs 106 - owned by other vendors - provide management and accounting and payment processes - enable new vendors that offer the services of charging units to register with the system - charging unit 206 the user is validated and authorized to use the unit - based on published utility rates, the amount of electricity consumed during the charge process and the location of the charging unit 206, the charging control server 204 can determine the amount to be collected from the registered driver's credit card or other registered payment sources such as PayPal at step 312 to complete payment for the charging services - facilitated by several means and mechanisms including in-line metering within the charging circuit to the electric vehicle or from data generated by the electric vehicle accessible via Bluetooth or other wireless transmissions - smart metering capability installed by utilities to monitor on premise electricity usage the electricity consumed via users using our system such information transmitted to our system for usage accounting and billing - automatically referenced to generate an estimate of the electricity consumption billed to the drivers charging accounts for collection” [abstract] see Fig. 1-19).

Collins and Goei are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain outlet power monitor.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities provide electrical power upon receiving authorization from the server over the session, as taught by Collins, and incorporating central control server providing power to the registered users associated to electrically powered devices to be charged, as taught by Goei.  

As to claim 2, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1 further comprising one or more access units configured to store the credentials (Collins [0089- 104] “authenticating device is a smart mobile phone 214 of the worker seeking authentication - operated in RFID (and conveniently NFC) “card emulation” mode to be interrogated by reader 216” [0069-89] “sensor's output being directed to microcontroller 118 - switch 112 activated using an electromagnetic relay by microcontroller 118 - disabled or enabled by commands from the microcontroller - one or more communications modules 122 and one or more user identification modules 120 - transfer of data derived from the current sensor 110 to, network 10 - user identification module 120 enables the person (or group of persons) using PDU 7 for power supply to authenticate - power supply module 114 - user identification modules 122 and 120 and, if required, for actuation of switch 112 - provide power to one or more charging sockets” [0008-19] [abstract] see Fig. 1-13, identification module 120 enables the person from RFID reader tag provides stored credentials of user).

As to claim 3, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, wherein the identification module comprises one or more readers, and wherein the access units and the readers are adapted to communicate wirelessly with each other (Collins [0069-89] “sensor's output being directed to microcontroller 118 - current measurement that power and therefore energy usage of devices connected to sockets 116 measured - switch 112 activated using an electromagnetic relay by microcontroller 118 - disabled or enabled by commands from the microcontroller - one or more communications modules 122 and one or more user identification modules 120 - transfer of data derived from the current sensor 110 to, network 10 - user identification module 120 enables the person (or group of persons) using PDU 7 for power supply to authenticate - power supply module 114 - user identification modules 122 and 120 and, if required, for actuation of switch 112 - provide power to one or more charging sockets” [0090-104] [0008-19] [abstract] see Fig. 1-13).

As to claim 4, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 3, wherein the access units and the readers have near-field communications capabilities (Collins [0069-89] “current sensor 110 senses the flow of current to a group of outlet sockets 116, the sensor's output being directed to microcontroller 118 - current measurement that power and therefore energy usage of devices connected to sockets 116 measured -switch 112 activated using an electromagnetic relay by microcontroller 118 - disabled or enabled by commands from the microcontroller - one or more communications modules 122 and one or more user identification modules 120 - transfer of data derived from the current sensor 110 to, network 10 - user identification module 120 enables the person (or group of persons) using PDU 7 for power supply to authenticate - power supply module 114 - user identification modules 122 and 120 and, if required, for actuation of switch 112 - provide power to one or more charging sockets” [0090-104] [0008-19] [abstract] see Fig. 1-13).

As to claim 5, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the control module comprises one or more relays (Collins [0069-89] “current sensor 110 senses the flow of current to a group of outlet sockets 116, the sensor's output being directed to microcontroller 118 - current measurement that power and therefore energy usage of devices connected to sockets 116 measured -switch 112 activated using an electromagnetic relay by microcontroller 118 - disabled or enabled by commands from the microcontroller - one or more communications modules 122 and one or more user identification modules 120 - transfer of data derived from the current sensor 110 to, network 10 - user identification module 120 enables the person (or group of persons) using PDU 7 for power supply to authenticate - power supply module 114 - user identification modules 122 and 120 and, if required, for actuation of switch 112 - provide power to one or more charging sockets” [0008-19] [abstract] see Fig. 1-13).

As to claim 6, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the measurement module comprises one or more gauges, where wherein the one or more gauges are configured to measure one or more of the parameters, the parameters being one or more of current, voltage, or power (Collins [0069-89] “current sensor 110 senses the flow of current to a group of outlet sockets 116, the sensor's output being directed to microcontroller 118 - current measurement that power and therefore energy usage of devices connected to sockets 116 measured -switch 112 activated using an electromagnetic relay by microcontroller 118 - disabled or enabled by commands from the microcontroller - one or more communications modules 122 and one or more user identification modules 120 - transfer of data derived from the current sensor 110 to, network 10 - user identification module 120 enables the person (or group of persons) using PDU 7 for power supply to authenticate - power supply module 114 - user identification modules 122 and 120 and, if required, for actuation of switch 112 - provide power to one or more charging sockets - various choices made to the provision of sensors - current sensor 110 - power demand (and when integrated over time, energy usage) determined using an assumed voltage - provide both voltage and current sensors - voltages and currents sensed - to provide more information- power factor” [0008-19] [abstract] see Fig. 1-13).

As to claim 7, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein each of the one or more outlets further comprises a communications module for communicating with the server (Collins [0089- 104] “authenticating device is a smart mobile phone 214 of the worker seeking authentication - operated in RFID (and conveniently NFC) “card emulation” mode to be interrogated by reader 216” [0069-88] “switch 112 activated using an electromagnetic relay by microcontroller 118 - disabled or enabled by commands from the microcontroller - one or more communications modules 122 and one or more user identification modules 120 - transfer of data derived from the current sensor 110 to, network 10 - user identification module 120 enables the person (or group of persons) using PDU 7 for power supply to authenticate - power supply module 114 - user identification modules 122 and 120 and, if required, for actuation of switch 112 - provide power to one or more charging sockets” [0008-19] [abstract] see Fig. 1-13).

As to claim 8, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 7, wherein the communications module comprises one or more transceivers (Collins [0089- 104] “authenticating device is a smart mobile phone 214 of the worker seeking authentication - operated in RFID (and conveniently NFC) “card emulation” mode to be interrogated by reader 216” [0069-88] “disabled or enabled by commands from the microcontroller - one or more communications modules 122 and one or more user identification modules 120 - transfer of data derived from the current sensor 110 to, network 10 - user identification module 120 enables the person (or group of persons) using PDU 7 for power supply to authenticate - power supply module 114 - user identification modules 122 and 120 and, if required, for actuation of switch 112 - provide power to one or more charging sockets” [0008-19] [abstract] see Fig. 1-13).

As to claim 9, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein each of the one or more outlets further comprises a notification module to displaying a status of the outlet to the user (Goei [0055-87] “user connect their personal mobility device, personal medical device or other electronic charging devices - provide indication of its location by optical means such as flashing colored lights which also indicates the charger's state of operation” [0034-52] [abstract] see Fig. 1-19).

As to claim 10, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 9, wherein the notification module comprises one or more lights (Goei [0055-87] “user connect their personal mobility device, personal medical device or other electronic charging devices - provide indication of its location by optical means such as flashing colored lights which also indicates the charger's state of operation” [0034-52] [abstract] see Fig. 1-19).

As to claim 11, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1 further comprising a database in communications with the server, wherein the database comprises one or more access plans associated with the user, the access plans comprising information defining one or more rates for electrical power consumption and one or more rules for access to the outlet (Goei [0034-52] “central control server 104 stores a variety of information related to registered system users and their associated electrically powered devices to be charged at the charging hubs 106 - controlling the charging periods of the electrically powered device connected to the charging hub 106 and for enabling payment of charging services provided by the charging hubs - enabling the user to make reservations and find information with respect to the variety of charging hubs 106 - owned by other vendors - provide management and accounting and payment processes - enable new vendors that offer the services of charging units to register with the system - charging unit 206 the user is validated and authorized to use the unit - based on published utility rates, the amount of electricity consumed during the charge process and the location of the charging unit 206, the charging control server 204 can determine the amount to be collected from the registered driver's credit card or other registered payment sources such as PayPal at step 312 to complete payment for the charging services - facilitated by several means and mechanisms including in-line metering within the charging circuit to the electric vehicle or from data generated by the electric vehicle accessible via Bluetooth or other wireless transmissions - smart metering capability installed by utilities to monitor on premise electricity usage the electricity consumed via users using our system such information transmitted to our system for usage accounting and billing - automatically referenced to generate an estimate of the electricity consumption billed to the drivers charging accounts for collection” [0055-87] [abstract] see Fig. 1-19, published utility rates provides plurality of rates for electrical power consumption  and the rules).

As to claim 12, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 11, wherein the server is further configured to determine a cost for the session, the cost determined based on, at least in part, the one or more access plans associated with the user and the parameters during the session (Goei [0034-52] “central control server 104 stores a variety of information related to registered system users and their associated electrically powered devices to be charged at the charging hubs 106 - controlling the charging periods of the electrically powered device connected to the charging hub 106 and for enabling payment of charging services provided by the charging hubs - enabling the user to make reservations and find information with respect to the variety of charging hubs 106 - owned by other vendors - provide management and accounting and payment processes - enable new vendors that offer the services of charging units to register with the system - charging unit 206 the user is validated and authorized to use the unit - based on published utility rates, the amount of electricity consumed during the charge process and the location of the charging unit 206, the charging control server 204 can determine the amount to be collected from the registered driver's credit card or other registered payment sources such as PayPal at step 312 to complete payment for the charging services - facilitated by several means and mechanisms including in-line metering within the charging circuit to the electric vehicle or from data generated by the electric vehicle accessible via Bluetooth or other wireless transmissions - smart metering capability installed by utilities to monitor on premise electricity usage the electricity consumed via users using our system such information transmitted to our system for usage accounting and billing - automatically referenced to generate an estimate of the electricity consumption billed to the drivers charging accounts for collection” [0055-87] [abstract] see Fig. 1-19, complete payment for the charging services provides cost for the session).

As to claim 13, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 12, wherein the database further comprises one or more digital wallets, wherein at least one of the digital wallets is associated with the user, the digital wallet comprising information regarding funds associated with the user (Goei [0034-52] “central control server 104 stores a variety of information related to registered system users and their associated electrically powered devices to be charged at the charging hubs 106 - controlling the charging periods of the electrically powered device connected to the charging hub 106 and for enabling payment of charging services provided by the charging hubs - enabling the user to make reservations and find information with respect to the variety of charging hubs 106 - owned by other vendors - provide management and accounting and payment processes - enable new vendors that offer the services of charging units to register with the system - charging unit 206 the user is validated and authorized to use the unit - based on published utility rates, the amount of electricity consumed during the charge process and the location of the charging unit 206, the charging control server 204 can determine the amount to be collected from the registered driver's credit card or other registered payment sources such as PayPal at step 312 to complete payment for the charging services - facilitated by several means and mechanisms including in-line metering within the charging circuit to the electric vehicle or from data generated by the electric vehicle accessible via Bluetooth or other wireless transmissions - smart metering capability installed by utilities to monitor on premise electricity usage the electricity consumed via users using our system such information transmitted to our system for usage accounting and billing - automatically referenced to generate an estimate of the electricity consumption billed to the drivers charging accounts for collection” [0055-87] [abstract] see Fig. 1-19, PayPal provides digital wallets).

As to claim 14, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 13, wherein the server is further configured to debit the cost for the session from the digital wallet associated with the user (Goei [0034-52] “central control server 104 stores a variety of information related to registered system users and their associated electrically powered devices to be charged at the charging hubs 106 - controlling the charging periods of the electrically powered device connected to the charging hub 106 and for enabling payment of charging services provided by the charging hubs - enabling the user to make reservations and find information with respect to the variety of charging hubs 106 - owned by other vendors - provide management and accounting and payment processes - enable new vendors that offer the services of charging units to register with the system - charging unit 206 the user is validated and authorized to use the unit - based on published utility rates, the amount of electricity consumed during the charge process and the location of the charging unit 206, the charging control server 204 can determine the amount to be collected from the registered driver's credit card or other registered payment sources such as PayPal at step 312 to complete payment for the charging services - facilitated by several means and mechanisms including in-line metering within the charging circuit to the electric vehicle or from data generated by the electric vehicle accessible via Bluetooth or other wireless transmissions - smart metering capability installed by utilities to monitor on premise electricity usage the electricity consumed via users using our system such information transmitted to our system for usage accounting and billing - automatically referenced to generate an estimate of the electricity consumption billed to the drivers charging accounts for collection” [0055-87] [abstract] see Fig. 1-19, PayPal provides digital wallets).

As to claim 15, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 14, wherein at least one of the digital wallets is associated with a third party, and the server is further configured to credit the cost for the session to the digital wallet associated with the third party (Goei [0034-52] “central control server 104 stores a variety of information related to registered system users and their associated electrically powered devices to be charged at the charging hubs 106 - controlling the charging periods of the electrically powered device connected to the charging hub 106 and for enabling payment of charging services provided by the charging hubs - enabling the user to make reservations and find information with respect to the variety of charging hubs 106 - owned by other vendors - provide management and accounting and payment processes - enable new vendors that offer the services of charging units to register with the system - charging unit 206 the user is validated and authorized to use the unit - based on published utility rates, the amount of electricity consumed during the charge process and the location of the charging unit 206, the charging control server 204 can determine the amount to be collected from the registered driver's credit card or other registered payment sources such as PayPal at step 312 to complete payment for the charging services - facilitated by several means and mechanisms including in-line metering within the charging circuit to the electric vehicle or from data generated by the electric vehicle accessible via Bluetooth or other wireless transmissions - smart metering capability installed by utilities to monitor on premise electricity usage the electricity consumed via users using our system such information transmitted to our system for usage accounting and billing - automatically referenced to generate an estimate of the electricity consumption billed to the drivers charging accounts for collection” [0055-87] [abstract] see Fig. 1-19, PayPal provides third party digital wallets).

As to claim 16, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 12, wherein the server is further configured to communicate with one or more utility companies to receiving information regarding electrical rates, the cost for the session being determined based on, at least in part, the information regarding electrical rates (Goei [0034-52] “central control server 104 stores a variety of information related to registered system users and their associated electrically powered devices to be charged at the charging hubs 106 - controlling the charging periods of the electrically powered device connected to the charging hub 106 and for enabling payment of charging services provided by the charging hubs - enabling the user to make reservations and find information with respect to the variety of charging hubs 106 - owned by other vendors - provide management and accounting and payment processes - enable new vendors that offer the services of charging units to register with the system - charging unit 206 the user is validated and authorized to use the unit - based on published utility rates, the amount of electricity consumed during the charge process and the location of the charging unit 206, the charging control server 204 can determine the amount to be collected from the registered driver's credit card or other registered payment sources such as PayPal at step 312 to complete payment for the charging services - facilitated by several means and mechanisms including in-line metering within the charging circuit to the electric vehicle or from data generated by the electric vehicle accessible via Bluetooth or other wireless transmissions - smart metering capability installed by utilities to monitor on premise electricity usage the electricity consumed via users using our system such information transmitted to our system for usage accounting and billing - automatically referenced to generate an estimate of the electricity consumption billed to the drivers charging accounts for collection” [0055-87] [abstract] see Fig. 1-19, published utility rates provides plurality of rates of utility).

As to claim 17, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 12, wherein the server is further configured to communicate with a payment handler, wherein information regarding the cost for the session is transmitted to the payment handler to arrange for payment (Goei [0034-52] “central control server 104 stores a variety of information related to registered system users and their associated electrically powered devices to be charged at the charging hubs 106 - controlling the charging periods of the electrically powered device connected to the charging hub 106 and for enabling payment of charging services provided by the charging hubs - enabling the user to make reservations and find information with respect to the variety of charging hubs 106 - owned by other vendors - provide management and accounting and payment processes - enable new vendors that offer the services of charging units to register with the system - charging unit 206 the user is validated and authorized to use the unit - based on published utility rates, the amount of electricity consumed during the charge process and the location of the charging unit 206, the charging control server 204 can determine the amount to be collected from the registered driver's credit card or other registered payment sources such as PayPal at step 312 to complete payment for the charging services - facilitated by several means and mechanisms including in-line metering within the charging circuit to the electric vehicle or from data generated by the electric vehicle accessible via Bluetooth or other wireless transmissions - smart metering capability installed by utilities to monitor on premise electricity usage the electricity consumed via users using our system such information transmitted to our system for usage accounting and billing - automatically referenced to generate an estimate of the electricity consumption billed to the drivers charging accounts for collection” [0055-87] [abstract] see Fig. 1-19, complete payment for the charging services provides payment handler to arrange for payment).

As to claim 19, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 18, wherein the identification code comprises one or both of a QR code and an alphanumerical identifier (Goei [0034-52] “universal automated system for identifying, registering and verifying the existence, location and characteristics of electric and other power outlets by random users and for retrieval and utilization of such parametric data and outlets by all users - central control server 104 stores a variety of information related to registered system users and their associated electrically powered devices to be charged at the charging hubs 106 - charging unit 206 the user is validated and authorized to use the unit - smart metering capability installed by utilities to monitor on premise electricity usage the electricity consumed via users - automatically referenced to generate an estimate of the electricity consumption billed to the drivers charging accounts for collection” [0055-87] [abstract] see Fig. 1-19, universal identification, registration and verification obviously provides QR code and alphanumerical identifier).

As to claim 20, the combination of Collins and Goei disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 18, wherein the server is further configured to generate a user interface for display on the computing devices, the user interface configured to allow the user to enter information regarding the identification code and the identification of the user (Goei [0034-63] “universal automated system for identifying, registering and verifying the existence, location and characteristics of electric and other power outlets by random users and for retrieval and utilization of such parametric data and outlets by all users - central control server 104 stores a variety of information related to registered system users and their associated electrically powered devices to be charged at the charging hubs 106 - charging unit 206 the user is validated and authorized to use the unit - smart metering capability installed by utilities to monitor on premise electricity usage the electricity consumed via users - automatically referenced to generate an estimate of the electricity consumption billed to the drivers charging accounts for collection - information of the specific event profile and displayed on the user's mobile application 1012” [0065-87] [abstract] see Fig. 1-19, universal identification, registration and verification obviously provides QR code and alphanumerical identifier).
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Khoo, et al. USPG No. 10,185,978 B2 discloses a method for controlling a charge transfer of an electric vehicle using an electric vehicle charging station, a mobile device, and a cloud server.
Knuth, et al. USP No. 9677907 B2 discloses an intelligent receptacle or receptacle device enables individually monitoring and/or controlling consumption of utility service by one or more loads through a supply outlet associated with the receptacle device. 
McCallum, et al. USPGPub No. 2017/0133843 A1 discloses a  modular power control system comprising a power control device and one or more power outlets configured to control the one or more power outlets. 
Nelson, et al. USPGPub No. 20070155349 A1 discloses a system for selectively controlling electrical outlets using power profiling comprises a power socket capable of receiving a plug, an outlet identification and a switch.
Frei, et al. USPGPub No. 20140006506 A1 discloses a load-monitoring interfacing device obtains and processes sensor data of electrical load includes power outlets corresponding electrical load and sensor electrical measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119